Citation Nr: 1422160	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for a cerebrovascular accident.

2.  Entitlement to compensable initial disability rating (evaluation) for neuropathy of the right lower extremity.

3.  Entitlement to compensable initial disability rating (evaluation) for neuropathy of the left lower extremity.

4.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for posttraumatic stress disorder (PTSD) and mood disorder.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions in May 2008, August 2009, November 2009, and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2008, the RO recognized bilateral lower extremity neuropathy as a symptom of service-connected diabetes mellitus type II, in effect granting service connection for bilateral lower extremity neuropathy and assigning noncompensable disability ratings for each foot, effective February 28, 2008, the date of the Veteran's claim for an increased disability rating for service-connected diabetes mellitus type II.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (holding "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date"); September 2004 VA examination report (diagnosing diabetes mellitus type II complicated by microalbuminuria due to diabetic neuropathy).  In August 2009, the RO granted service connection for PTSD and assigned a 10 percent initial disability rating, effective April 30, 2008.  In November 2009, the RO granted service connection for a cerebrovascular accident and assigned a 10 percent initial disability rating, effective August 18, 2004.  The claim for TDIU was denied in the October 2011 rating decision.

In February 2014, at a Board video conference hearing, the Veteran and the Veteran's wife presented testimony from the RO in Montgomery, Alabama, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the transcript has been associated with the Veteran's electronic file on the "Virtual VA" system.  The Board has reviewed the Veteran's physical claims files, as well as the "Virtual VA" electronic file, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  For the entire initial rating period, the cognitive impairment due to the August 2002 cerebrovascular accident has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include difficulty with short term memory and extreme difficulty with complex tasks, deficits in some aspects of language functioning, and deficits in verbal learning and memory.

2.  For the entire initial rating period, the Veteran's left and right lower extremity neuropathy have manifested mild symptoms including numbness and leg jerking.

3.  For the entire initial rating period, service-connected PTSD and mood disorder have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anxiety, recurrent and intrusive distressing recollections of Vietnam, irritability, depression, hypervigilance, and sleep impairment.

4.  For the period from August 18, 2004 to February 28, 2008, service connection was in effect for diabetes mellitus type II, rated at 20 percent disabling, and a cerebrovascular accident, rated at 50 percent disabling, for a combined disability rating of 60 percent for one disability, due to a common etiology.  

5.  For the period from February 28, 2008 to April 30, 2008, service connection was in effect for diabetes mellitus type II, rated at 20 percent disabling, a cerebrovascular accident, rated at 50 percent disabling, and left and right lower extremity neuropathy, rated at 21 percent disabling, for a combined disability rating of 70 percent for one disability, due to a common etiology.

6.  For the period from April 30, 2008, service connection has been in effect for multiple service-connected disabilities of different etiologies which have a combined disability rating in excess of 70 percent, including diabetes mellitus type II, rated at 20 percent disabling, a cerebrovascular accident, rated at 50 percent disabling, and left and right lower extremity neuropathy, rated at 21 percent disabling, which comprise a combined disability rating in excess of 40 percent for one disability, due to a common etiology.

7.  From August 18, 2004 forward, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2013) for eligibility for a TDIU.

8.  From August 18, 2004 forward, the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from August 18, 2004, the criteria for an initial disability rating of 50 percent for residuals of the August 2002 cerebrovascular accident, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 8009-9327 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from February 28, 2008, the criteria for an initial disability rating of 10 percent disabling, but no higher, for neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from February 28, 2008, the criteria for an initial disability rating of 10 percent disabling, but no higher, for neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2013).

4.  Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period from April 30, 2008, the criteria for an initial disability rating of 30 percent for PTSD and mood disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411-9435 (2013)

5.  Resolving reasonable doubt in the Veteran's favor, for the period from August 18, 2004 forward, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the duty to assist, VA has satisfied its duty to assist the Veteran in developing the issues on appeal.  The RO obtained VA and private medical records, as well as Social Security Administration records regarding disability benefits.  See 38 C.F.R. § 3.159(c)(2).  The information and evidence that has been associated with the Veteran's claims file also includes VA treatment records, private treatment records, VA examination records, lay statements, and the February 2014 Board hearing transcript.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran has not contended otherwise.  

Additionally, VA met its duty to provide a medical examination.  VA examined the Veteran for mental disorder symptoms, effects of a cerebrovascular accident, and bilateral lower extremity neuropathy in April 2013.  The April 2013 VA examination report includes all relevant findings and medical opinions needed to fairly evaluate the appeal.  The VA examiner reviewed the claims file, considered pertinent evidence of record - including the Veteran's medical history and personal statements - interviewed the Veteran, performed relevant tests, and observed the Veteran in a clinical setting.  The examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  For these reasons, the Board finds that the medical examination report is adequate for deciding the initial rating appeals.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additional VA medical examinations relevant to the appeals were provided in September 2004, August 2009, May 2010, March 2010, and August 2011.

As indicated under the facts and circumstances in this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the issue addressed on the merits in this decision.

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's appeal is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Initial Rating for a Cerebrovascular Accident

The Veteran is service connected for a cerebrovascular accident, initially rated as 10 percent disabling from August 18, 2004.  The Veteran asserts that the residuals of the August 2002 cerebrovascular accident, including cognitive impairment, warrant a disability rating in excess of 10 percent.  

The cerebrovascular accident has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8009.  This regulation provides for assignment of a total rating (100 percent) for six months following a cerebrovascular accident.  After six months, this disability is to be rated based on residual disability or disabilities.  The Veteran has identified cognitive impairment including difficulty with short term memory and concentration as residuals of the August 2002 cerebrovascular accident.  

Symptoms of cognitive impairment are contemplated by the criteria for rating psychiatric disabilities.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under the General Rating Formula for Mental Disorders, a rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent is warranted for if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

After a review of the lay and medical evidence, the Board finds that, for the entire initial rating period, the evidence is in equipoise as to whether the severity of the Veteran's cognitive impairment due to the August 2002 cerebrovascular accident more nearly approximates a rating based on occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9327.  See 38 C.F.R. § 4.130.  The Board finds that, for the entire initial rating period, the cognitive impairment due to the August 2002 cerebrovascular accident has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include difficulty with short term memory and extreme difficulty with complex tasks, deficits in some aspects of language functioning, and deficits in verbal learning and memory.

Regarding occupational and social impairment, the evidence shows that the Veteran's cognitive impairment due to the August 2002 cerebrovascular accident has resulted in reduced reliability and productivity; however, the Veteran has not worked in an occupational setting since service connection for a cerebrovascular accident has been in effect.  The evidence indicates that the Veteran retired in January 2004 and that the Veteran did not return to work following the August 2002 cerebrovascular accident.  See March 2008 VA Compensation and Pension (C&P) examination report; September 2005 Veteran letter; September 2004 VA examination report.  Nevertheless, the evidence demonstrates that cognitive impairment due to the August 2002 cerebrovascular accident has manifested psychiatric symptoms including difficulty with short term memory and extreme difficulty with complex tasks, especially under pressure.  See Dr. B.G. January 2003 letter.  The Veteran's cognitive profile has been described to include mild declines in several aspects of attention, declines in some aspects of executive functioning, deficits in some aspects of language functioning, and deficits in verbal learning and memory.  See September 2011 Dr. M.P. examination report.  The March 2008 VA C&P examination report included reference to nonspecific effects on occupational and social activities including "inappropriate behavior" and "poor social interactions."  GAF scores reported include a 61 (April 2013 VA examination) and a 64 (August 2009 VA examination), both of which indicate mild symptoms and or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  

After consideration of the foregoing, the Board finds that, for the entire initial rating period, the Veteran's cognitive impairment due to the August 2002 cerebrovascular accident has been characterized by occupational and social impairment with reduced reliability and productivity due to symptoms which include difficulty with short term memory and extreme difficulty with complex tasks, deficits in some aspects of language functioning, and deficits in verbal learning and memory.  Over an approximately four year period between August 2009 and April 2013, the GAF score decreased from 64 to 61, indicating a relatively stable measure of mild symptoms and some difficulty in occupational and social functioning.  Medical opinions in 2006 and 2011 both noted that the Veteran's cognitive impairments have been stable and are unlikely to improve further.  See Dr. M.P. January 2011 letter; January 2006 VA psychiatry treatment note.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's occupational and social impairment due to residuals of the August 2002 cerebrovascular accident nearly approximates the criteria for a higher 50 percent disability rating for the entire initial rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period, the level of occupational and social impairment due to residuals of the August 2002 cerebrovascular accident have not met or more nearly approximated the criteria for a higher 70 percent disability rating.  See 
38 C.F.R. § 4.130.  For the entire rating period, the record does not indicate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to residuals of the August 2002 cerebrovascular accident.

In addition to the symptoms listed above, the evidence includes the Veteran's wife statement that the Veteran gets words mixed up.  See April 2013 letter.  However, the remaining evidence of record, including all VA and private medical examination reports, is otherwise unremarkable regarding the Veteran speech and language abilities, and generally does not support a finding that the Veteran's speech is intermittently illogical, obscure, or irrelevant.  Orientation and knowledge of personal information has been reported as normal, and reading level has been described as mildly deficient.  See March 2010 VA examination report.  The Veteran has maintained a clean and neatly groomed appearance, cooperative attitude, normal affect, and unremarkable thought process and content.  See August 2009 VA examination report.  As indicated above, GAF scores have been generally consistent throughout the rating period and indicative of a relatively stable measure of mild symptoms and some difficulty in occupational and social functioning.

After consideration of the foregoing, the Board finds that, for the entire initial rating period, the level of occupational and social impairment due to residuals of the August 2002 cerebrovascular accident does not meet more nearly approximate the next higher 70 percent rating criteria under 38 C.F.R. § 4.130.  Even though the Veteran exhibited difficulty with words, the Veteran's cognitive impairment due to the August 2002 cerebrovascular accident, as a whole, shows a degree of occupational and social impairment that is contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  Because preponderance of the evidence is against the appeal for an initial rating in excess of 50 percent for residuals of the August 2002 cerebrovascular accident for any period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The other psychiatric symptoms that do not overlap with the symptoms discussed above are rated separately as part of the analysis for service-connected PTSD, using the same criteria, but not rating on the same symptoms.




Initial Rating for Left and Right Lower Extremity Neuropathy

The Veteran is service connected for left and right lower extremity neuropathy, each of which was assigned an initial noncompensable (zero percent) rating from February 28, 2008.  The Veteran contends that he experiences mild neuropathy that most nearly approximates a 10 percent disability rating for each extremity.  See Board hearing transcript at 7-8.

The left and right lower extremity neuropathy has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

After a review of the lay and medical evidence, the Board finds that, for the entire initial rating period, the evidence is at least in equipoise as to whether the disability picture associated with the left and right lower extremity neuropathy more closely approximates the criteria for a higher 10 percent disability rating, but no higher than 10 percent.  As noted above, the Veteran described mild symptoms of neuropathy during the February 2014 Board videoconference hearing.  See Board hearing transcript at 7-8.  The April 2013 VA examination report indicates that the Veteran has mild numbness in both lower extremities and mild paresthesias and/or dysesthesias in the left lower extremity.  No paralysis of the sciatic or femoral nerves was noted.  Similarly, Dr. J.R., a private neurologist, opined that "electrophysiological findings are consistent with mild diffuse sensorimotor polyneuropathy of the lower extremities [emphasis added]."  See April 2013 Dr. J.R. examination report.  Dr. J.R. indicated increased severity of the bilateral peripheral neuropathy in the form of increased numbness and leg jerking at night.  See id.  The record does not include any indication from the Veteran, lay observers, or medical providers that the Veteran's bilateral lower extremity radiculopathy has manifested greater than mild symptomatology.

After consideration of the foregoing, the Board finds that, for the entire initial rating period, the Veteran's left and right lower extremity neuropathy has manifested mild symptoms including numbness and leg jerking.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of bilateral lower extremity neuropathy more nearly approximate the criteria for a 10 percent disability rating for each extremity.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for PTSD and Mood Disorder

The Veteran is service connected for PTSD and mood disorder, initially rated as 10 percent disabling from April 30, 2008.  The Veteran contends that a higher 30 percent disability rating should be assigned based on symptoms including sleep impairment and avoidance of thoughts and activities that evoke memories of Vietnam.  See July 2009 VA Form 21-4138.

PTSD and mood disorder have been evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 9411-9435.  As outlined above in the discussion for the residuals of the August 2002 cerebrovascular accident, psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the PTSD and mood disorder.

After a review of the lay and medical evidence, the Board finds that, for the entire initial rating period, the evidence is in equipoise as to whether the severity of the Veteran's PTSD and mood disorder more nearly approximate a rating based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as described for a higher 30 percent rating under Diagnostic Codes 9411-9435.  See 38 C.F.R. § 4.130.  In evaluating the PTSD and mood disorder, the Board has drawn careful distinction using the medical evidence of record to differentiate the symptoms attributable to PTSD and mood disorder or the cognitive impairment due to the August 2002 cerebrovascular accident.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between the symptomatology in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  The Board finds that, for the entire initial rating period, service-connected PTSD and mood disorder have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including anxiety, recurrent and intrusive distressing recollections of Vietnam, irritability, depression, hypervigilance, and sleep impairment. 

Regarding occupational and social impairment, as noted above, the Veteran has not worked since the August 2002 cerebrovascular accident.  In the August 2009 VA C&P examination report, the VA examiner indicated that the Veteran's PTSD symptoms did not cause or contribute to the Veteran's retirement.  When considered with other evidence of record, however, the Veteran's PTSD and mood disorder symptoms indicate intermittent inability to perform occupational tasks despite generally satisfactory functioning.  The August 2009 VA C&P examiner listed symptoms including recurrent and intrusive distressing recollections of service in Vietnam, efforts to avoid activities, places, or people that arouse recollections of the trauma in Vietnam, hypervigilance, and irritability or outbursts of anger.  The August 2009 VA C&P examiner stated that the Veteran's psychosocial functional status was impaired by PTSD symptoms, and that these symptoms are frequent, daily, and chronic, causing "mild impairment in functional status and quality of life due to PTSD."  Dr. M.P.'s January 2011 neurological evaluation report identified specific PTSD symptoms including flashbacks, nightmares, and anxiety when exposed to war movies.  Dr. M.P. stated that these particular symptoms were exacerbated by thoughts of attending of a combat unit reunion.  As noted previously, GAF scores reported include a 61 (April 2013 VA examination) and a 64 (August 2009 VA examination), both of which indicate mild symptoms and or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.  

After consideration of the foregoing, the Board finds that, for the entire initial rating period, the Veteran's PTSD and mood disorder have been characterized by symptoms including anxiety, recurrent and intrusive distressing recollections of Vietnam, irritability, depression, hypervigilance, and sleep impairment.  GAF scores indicate a relatively stable measure of mild symptoms and some difficulty in occupational and social functioning.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's occupational and social impairment due to service-connected PTSD and mood disorder more nearly approximate the criteria for a higher 30 percent disability rating for the entire initial rating period from April 30, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period from April 30, 2008, the level of occupational and social impairment due to symptoms of PTSD and mood disorder have not met or more nearly approximated the criteria for a higher 50 percent disability rating.  See 38 C.F.R. § 4.130.  For the entire rating period from April 30, 2008, the record does not indicate occupational and social impairment with reduced reliability and productivity due to PTSD and mood disorder.

As described above, the psychiatric symptoms specifically attributed to PTSD and mood disorder by medical professionals are limited because the other psychiatric symptoms have been attributed to the cognitive impairment caused by the August 2002 cerebrovascular accident.   Those symptoms attributed to PTSD - most notably anxiety, recurrent and intrusive distressing recollections of Vietnam, irritability, depression, hypervigilance, and sleep impairment - and their impact on social and occupational functioning have been discussed above and found to be mild, manifesting occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   Although the record includes evidence of language impairment, difficulty in understanding complex commands, memory impairment, and impaired cognitive abilities, there is neither lay nor medical evidence attributing these symptoms to PTSD or mood disorder.  
The Veteran reported frequent depression at the February 2014 Board hearing.  See Board hearing transcript at 4.  Similarly, the Veteran's wife stated that the Veteran "at times is depressed."  April 2013 letter.  Although disturbances in motivation and mood are listed among the symptoms in the 50 percent rating criteria, depressed mood is also specifically contemplated by the 30 percent rating criteria.  The evidence including the lay statements and the August 2009 VA C&P examination support a finding that the Veteran has feelings of detachment or estrangement from others; however, the Veteran reported "always feeling socially awkward growing up" and that he quit school in 10th grade, preferring to "have been outside and away from others."  See April 2013 VA examination report.  The lay and medical evidence does demonstrate some impaired impulse control and difficulty in adapting to stressful circumstances; however, these symptoms have been present throughout the entire initial rating period, which, indicating by GAF scores of 61 and 64, has generally been characterized by mild symptoms.

After consideration of the foregoing, the Board finds that, for the entire initial rating period, the level of occupational and social impairment due to PTSD and mental disorder symptoms does not meet more nearly approximate the next higher 50 percent rating criteria under 38 C.F.R. § 4.130.  Because preponderance of the evidence is against the appeal for an initial rating in excess of 50 percent for PTSD and mood disorder for any period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by Veteran's PTSD and mood disorder, as well as the cognitive impairment resulting from the August 2002 cerebrovascular accident, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provides for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's psychiatric disorders have manifested symptoms including difficulty with short term memory and extreme difficulty with complex tasks, deficits in some aspects of language functioning, deficits in verbal learning and memory, recurring depression, irritability, and feelings of detachment or estrangement from others.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral lower extremity neuropathy is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8520 specifically provides for disability ratings based on the severity of neuritis, neuralgia, or incomplete paralysis in the median and sciatic nerves.  In this case, considering the lay and medical evidence, the Veteran's bilateral lower extremity neuropathy symptoms approximate mild neuritis, neuralgia, or incomplete paralysis of the median and sciatic nerves.  These symptoms are similar to symptoms listed under the schedular rating criteria.  See 
38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bilateral lower extremity neuropathy, and referral for consideration of an extraschedular evaluation is not warranted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, mood disorder, cognitive impairment from a cerebrovascular accident, or the bilateral lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  
A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU Analysis

The Veteran contends that he had to retire due to the residuals of a service-connected cerebrovascular accident.  Specifically, the Veteran asserts that he retired from working in January 2004 due to cognitive impairments caused by the August 2002 cerebrovascular accident.  See February 2014 letter.

A claim for TDIU was received by VA on July 31, 2008; however, the Board finds that an inferred claim for TDIU was raised when the Veteran asserted the claim for service connection for residuals of surgery due to diabetes (presented in this case as service connection for a cerebrovascular accident) on August 18, 2004, and subsequently submitted evidence from Dr. B.G. indicating unemployability.  See July 2008 VA Form 21-4138; Rice, 22 Vet. App. 447; January 2003 Dr. B.G. letter.  For the period from August 18, 2004, there are three distinct time periods that have been considered for TDIU.

Pursuant to the initial rating decision above, for the period from August 18, 2004 to February 28, 2008, service connection was in effect for diabetes mellitus type II, rated at 20 percent disabling, and a cerebrovascular accident, rated at 50 percent disabling, for a combined disability rating of 60 percent for one disability, based on the determination that the service-connected disabilities for this period resulted from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25.  

Also pursuant to the initial rating decisions above, for the period from February 28, 2008 to April 30, 2008, service connection was in effect for diabetes mellitus type II, rated at 20 percent disabling, a cerebrovascular accident, rated at 50 percent disabling, and left and right lower extremity neuropathy, rated at 21 percent disabling.  Similarly, as the service-connected left and right lower extremity neuropathy are due to service-connected diabetes mellitus type II, the Board finds that the combined rating percentage of the service-connected disabilities for the period from February 28, 2008 to April 30, 2008 is 70 percent for one disability, based on the determination that the service-connected disabilities for this period resulted from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

For the period from April 30, 2008, service connection has been in effect for multiple service-connected disabilities of different etiology, including diabetes mellitus type II, rated at 20 percent disabling, a cerebrovascular accident, rated at 50 percent disabling, and left and right lower extremity neuropathy, rated at 21 percent disabling, which comprise a combined disability rating of 70 percent for one disability, due to a common etiology.  Although service connection has been in effect for PTSD and ischemic heart disease for time periods from April 30, 2008, at all times during this period there has been "one disability" in excess of 40 percent and a combined disability rating of 70 percent or more, satisfying the criteria for combined disability ratings for consideration of TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  For these reasons, application of a TDIU is appropriate for the period from August 18, 2004, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, render him unable to secure (obtain) or follow (maintain) substantially gainful employment for the period from August 18, 2004.  The evidence weighing against the Veteran's appeal includes the August 2009 VA C&P examination report, which includes the examiner's opinion that there was not total occupational and social impairment due to psychiatric symptoms; however, the 

opinion regarding total occupational and social impairment did not consider all service-connected disabilities.  The August 2011 VA examination report includes the examiner's opinion that the Veteran is not considered unemployable due to the cognitive impairments caused by the cerebrovascular accident; however, this opinion also did not consider the combined effects of all the Veteran's service-connected disabilities on employability.  The April 2013 VA examination report also includes a VA examiner's opinion that the Veteran is not unemployable due to his mental condition, and noted that the Veteran's psychiatric symptoms are "not likely to prevent employment, may minimally impact any type of labor where extreme cognition is required."  Similarly, the examiner did not consider the combined effects of all the Veteran's service-connected disabilities.

The evidence weighing in favor of the Veteran includes a series of letters from 
Dr. B.G. indicating the severity of the Veteran's cognitive impairment and its effect on employability.  In January 2003, in consideration of the Veteran's employment as a lock operator for the U.S. Army Corps of Engineers, Dr. B.G. opined that "given his cognitive deficits from his cerebrovascular accident it would be unwise to return this patient to his job."  Dr. B.G. continued to state that, "deficits would certain potentially [sic] place he and others in hazardous situations, especially if any sort of unusual or emergency situation should arise," given the Veteran's difficulty with short term memory and concentration.  Based in part on Dr. B.G.'s opinion, the Army Corps of Engineers approved the Veteran for permanent and total disability in January 2003.  See April 2003 U.S. Office of Personnel Management letter; February 2014 Veteran letter.


Similarly, Dr. M.P.'s September 2011 neurological consultation report includes the opinion that the residual cognitive deficits from the August 2002 cerebrovascular accident "would preclude [the Veteran] from successfully reentering the workforce and maintaining employment - particularly if it required him to attempt to learn a new skill set."  Dr. M.P. added that the Veteran had reached "his maximum level of medical improvement."

Additional evidence weighing in the Veteran's favor includes the testimony provided at the February 2014 Board hearing.  Both the Veteran and his wife testified that the Veteran's professional capabilities were significantly diminished following the cerebrovascular accident and that the Veteran has not worked since retiring from the Army Corps of Engineers.  See Board hearing transcript at 17-27.  In a February 2014 letter, the Veteran's wife explained that the Veteran "never returned to his pre-stroke abilities" and that he has learned to "cope and compensate" in the face of reduced capacity to concentrate, remember, maintain emotions, and keep his balance.  

In sum, the opinions supporting a finding of employability provided by VA examiners in August 2009, August 2011, and April 2013 are weighed against the opinions of two private examiners and the lay statements of the Veteran and his wife, all of which support a finding of unemployability due to the Veteran's service-connected disabilities.  In weighing the respective medical opinions, the Board has considered the specific discussion and observations of the examiners to support the opinions regarding employability.  The Board is particularly mindful of Dr. M.P.'s opinion, which discussed how the Veteran has reached the maximum level of medical improvement, and which addressed the added difficulty of learning a new skill set with the current cognitive impairment.  Resolving reasonable doubt in the 

Veteran's favor, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment to warrant a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. 


ORDER

For the entire initial rating period from August 18, 2004, a 50 percent rating for residuals of a cerebrovascular accident, but no higher, is granted.

For the entire initial rating period from February 28, 2008, a 10 percent rating for right lower extremity neuropathy, but no higher, is granted.

For the entire initial rating period from February 28, 2008, a 10 percent rating for left lower extremity neuropathy, but no higher, is granted.


For the entire initial rating period from April 30, 2008, a 30 percent rating for PTSD and mood disorder, but no higher, is granted.

A TDIU for the period from August 18, 2004 is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


